                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                    PORTLAND DIVISION


TESFAYE ALEME,                                      No. 3:19-mc-00101-HZ

                      Petitioner,                   OPINION & ORDER
       v.

DEPARTMENT OF HOMELAND
SECURITY; UNITED STATES
CITIZENSHIP AND IMMIGRATION
SERVICES,

                      Respondent.


Cole Enabnit
Portland Immigration Law LLC
18510 E Burnside Street, Suite E
Portland, Oregon 97233

       Attorney for Petitioner

Billy J. Williams
UNITED STATES ATTORNEY
District of Oregon



1 – OPINION & ORDER
Alison Milne
ASSISTANT UNITED STATES ATTORNEY
United States Attorney’s Office
District of Oregon
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204

        Attorneys for Respondent

HERNÁNDEZ, District Judge:

        Petitioner Tesfaye Aleme seeks an order from the Court instructing the United States

Citizenship and Immigration Services (“USCIS”) to amend the date of birth appearing on his

naturalization certificate. I deny the petition.

                                           BACKGROUND

        Petitioner is a naturalized United States citizen and a native of Ethiopia. In 1984, he left

Ethiopia to avoid persecution and imprisonment and was granted asylum in Kenya. He applied

for refugee status in the United States in 1988. CAR 43-61.1 With his refugee application,

Petitioner completed a “G-325C” Form issued by Immigration and Naturalization Services

(“INS”).2 Id. at 55. There, he listed his birth date as September 12, 1958. Id. Petitioner was

admitted to the United States as a refugee in August 1988. Id. at 13. Thereafter, Petitioner

applied for naturalization. INS approved Petitioner’s application and issued his naturalization

certificate on January 25, 1996. Id. at 140. Petitioner’s naturalization certificate bears his

signature and lists April 12, 1958, as his birth date. Id.




1
 Citations to “CAR” refer to the Certified Administrative Record, ECF 14.
2
 INS was abolished in March 2003. Its functions were split into two separate agencies within the
Department of Homeland Security, one of which—USCIS—is the Respondent in this case. See
Homeland Security Act of 2002, Pub. L. No. 107-296, 116 Stat. 2135, 2142 (2002), 6 U.S.C. §§
101-557.
2 – OPINION & ORDER
       In February 2018, Petitioner submitted a USCIS Form N-565, entitled “Application for

Replacement Naturalization/Citizenship Document.” Id. at 73–82. There, he listed his birth date

as April 12, 1950, rather than April 12, 1958. Id. at 73, 75. Petitioner explained that the change

was due to the eight-year difference between the Ethiopian and Gregorian calendars. Id. at 75.

       In response to Petitioner’s application, USCIS informed Petitioner that he needed to

submit additional evidence. USCIS told him that because he was naturalized by a district court

before Congress amended the Immigration and Nationality Act (1986) by passing the

Immigration Act of 1990 (“IMMACT 90”)—which transferred naturalization authority from the

district courts to the Attorney General—USCIS could change the birth date on his naturalization

certificate only if a district court ordered the amendment.3 Id. at 88. Following USCIS’s

instructions, Petitioner asked this Court to order USCIS to amend his naturalization certificate.

Mot. for Order, ECF 1.

                                           STANDARDS

       As courts of limited jurisdiction, federal courts “possess only that power authorized by

Constitution and Statute . . . which is not to be expanded by judicial decree.” Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). Therefore, a court

cannot consider the merits of a case unless it first determines that it has subject matter

jurisdiction over the matter. Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006) (The court has an

“independent obligation to determine whether subject matter jurisdiction exists.”) (citing

Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999)); Firestone Tire & Rubber Co. v.

Risjord, 449 U.S. 368, 379 (1981).




3
 USCIS later denied Petitioner’s application and provided instructions to Petitioner about how to
appeal its decision. CAR 68–69. Petitioner has not done so. Resp’t Resp. to Pet. at 5.
3 – OPINION & ORDER
         Congress divested the courts of jurisdiction over the naturalization process—including

amendments to naturalization certificates—with the IMMACT 90. Immigration Act of 1990,

Pub. L. No. 101-649, § 401(a), 104 Stat. 5046 (1990) (codified at 8 U.S.C. § 1421(a)). Title 8,

Section 338.5 of the Code of Federal Regulations governs correction of naturalization

certificates. Section 338.5 provides that USCIS may correct a Certificate of Naturalization

“which does not conform to the facts shown on the application for naturalization” or exhibits

some clerical error. 8 C.F.R. § 338.5(a). Section 338.5 does not create subject matter jurisdiction.

Yu-Ling Teng v. Dist. Dir., U.S. Citizenship & Immigration Servs., 820 F.3d 1106, 1111 (9th Cir.

2016).

                                           DISCUSSION

         Before considering the merits, the Court must first determine whether it has the authority

to amend—or to require USCIS to amend—Petitioner’s Certificate of Naturalization. Before

1991, federal courts had “exclusive jurisdiction to naturalize persons as citizens” of the United

States. Gorbach v. Reno, 219 F.3d 1087, 1089 (9th Cir. 2000) (en banc). Courts also had the

authority “to correct, reopen, alter, modify, or vacate [a] judgment or decree” naturalizing a

person. 8 U.S.C. § 1451(i) (1988) amended by 8 U.S.C. § 1451(h) (1990). The IMMACT 90—

which became effective on October 1, 1991—vested the executive branch with exclusive

naturalization authority. Gorbach, 219 F.3d at 1089 (“the power to naturalize plainly was shifted

by the 1990 amendment from the courts to INS”). By extension, the IMMACT 90 transferred the

power to reopen, alter, and modify naturalization decrees from the courts to the Attorney

General. Compare 8 U.S.C. § 1451(i) (1988) with 8 U.S.C. § 1451(h) (1990); Yu-Ling Teng v.

Dist. Dir., U.S. Citizenship & Immigration Servs., 820 F.3d 1106, 1110 (9th Cir. 2016)

(“[n]othing in the Immigration Act of 1990 grants [courts] jurisdiction to amend an agency-



4 – OPINION & ORDER
